 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         TAMMY LEE BRUEGMAN,                           CASE NO. C18-5577JLR

11                              Plaintiff,               ORDER ADOPTING REPORT
                  v.                                     AND RECOMMENDATION
12
           COMMISSIONER OF SOCIAL
13
           SECURITY,
14
                                Defendant.
15
                                    I.       INTRODUCTION
16
           This matter comes before the court on the Report and Recommendation of United
17
     States Magistrate Judge Mary Alice Theiler (R&R (Dkt. # 18)), and Plaintiff’s objections
18
     thereto (Objs. (Dkt. # 19)). Having carefully reviewed the foregoing, along with all other
19
     relevant documents and the governing law, the court ADOPTS the Report and
20
     Recommendation (Dkt. # 18).
21
     //
22


     ORDER - 1
 1                               II.    STANDARD OF REVIEW

 2          A district court has jurisdiction to review a Magistrate Judge’s report and

 3   recommendation on dispositive matters. See Fed. R. Civ. P. 72(b). “The district judge

 4   must determine de novo any part of the magistrate judge’s disposition that has been

 5   properly objected to.” Id. “A judge of the court may accept, reject, or modify, in whole

 6   or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

 7   636(b)(1). The court reviews de novo those portions of the report and recommendation

 8   to which specific written objection is made. United States v. Reyna-Tapia, 328 F.3d

 9   1114, 1121 (9th Cir. 2003) (en banc). “The statute makes it clear that the district judge

10   must review the magistrate judge’s findings and recommendations de novo if objection is

11   made, but not otherwise.” Id. When no objections are filed, the court need not review de

12   novo the report and recommendation. Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th

13   Cir. 2005).

14                                      III.   DISCUSSION

15          Plaintiff objects to the Report and Recommendation’s determination that this

16   matter be remanded for further proceedings rather than an immediate calculation of

17   benefits. (See generally Objs.) Plaintiff’s objections to the Report and Recommendation

18   are based on two reasons: (1) the ALJ’s alleged failure to address Drs. Lloyd, Robinson,

19   and Nelson’s opinions; and (2) the Report and Recommendation’s “uncertainty as to

20   plaintiff’s entitlement to disability.” (Id. at 1.)

21          Plaintiff’s objections do not raise any novel issues that were not addressed by

22   Magistrate Judge Theiler’s Report and Recommendation. Moreover, the court has


     ORDER - 2
 1   thoroughly examined the record before it and finds Magistrate Judge Theiler’s reasoning

 2   persuasive in light of that record. Plaintiff essentially reargues the arguments she made

 3   to Magistrate Judge Theiler, as well as other issues that Magistrate Judge Theiler

 4   thoroughly addressed in the Report and Recommendation, and the court independently

 5   rejects them for the same reasons as Magistrate Judge Theiler.

 6                                  IV.    CONCLUSION

 7          For the foregoing reasons, the court hereby ORDERS as follows:

 8          (1) The court ADOPTS the Report and Recommendation (Dkt. #18) in its entirety;

 9          (2) The court REMANDS this action for further administrative proceedings; and

10          (3) The court DIRECTS the Clerk to send copies of this order to counsel for

11   Plaintiff, counsel for Defendant, and Magistrate Judge Theiler.

12          Dated this 13th day of May, 2019.

13

14                                                    A
                                                      JAMES L. ROBART
15
                                                      United States District Judge
16

17

18

19

20

21

22


     ORDER - 3
